Exhibit 99.1 For immediate release March 18, Petro-Canada Files Annual Disclosure Reports Petro-Canada (TSX: PCA, NYSE: PCZ) Calgary, AB–Petro-Canada today filed its 2008 Annual Report, Annual Information Form (AIF), Form 40-F and Management Proxy Circular (Circular) with securities regulators in Canada and the United States (U.S.).The Annual Report contains Management's Discussion and Analysis, and the audited Consolidated Financial Statements and Notes for the year ended December 31, 2008. Petro-Canada's disclosure reports include reserves data and other oil and gas information required by Canadian securities regulatory authorities and the U.S. Securities and Exchange Commission. Petro-Canada’s annual disclosure documents reflect the key message that the Company has the “Strength to Deliver” value to all its stakeholders, including shareholders. “We have a track record of excellent operational reliability, businesses that generate robust cash flows, a solid financial position and a quality portfolio of assets.
